                        Case 1:20-cv-10617-VEC Document 70 Filed 04/30/21 Page 1 of 1



   USDC SDNY                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047
   DOCUMENT                                 TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306
   ELECTRONICALLY FILED
                                                                                                           Direct Number: (212) 326-3682
   DOC #:                                                                                                      klyons@jonesday.com
   DATE FILED: 4/30/2021

                                                                   April 30, 2021

           VIA ECF
           Hon. Valerie E. Caproni
                                                                                                    MEMO ENDORSED
           United States District Court
           Southern District of New York
           Thurgood Marshall United States Courthouse
           40 Foley Square
           New York, NY 10007

                              Re:       Shira Manne v. Experian Information Solutions, et al., Case No. 1:20-cv-
                                        10617-VEC (S.D.N.Y.)

            Dear Judge Caproni:

                   Defendant Experian Information Solutions, Inc. (“Experian”) writes to request an
            adjournment of the pre-trial conference currently scheduled for May 7, 2021 at 10:00 A.M.

                   Counsel for Experian is seeking an adjournment of the pre-trial conference due to the
            death of an immediate family member. Experian and Plaintiff (together, the “Parties”)
            respectfully request that the Court reschedule the pre-trial conference for May 14, 2021.

                   There have been no prior extensions or adjournments of conference dates in this matter
            and Plaintiff consents to Experian’s adjournment request.

                     The Parties thank the Court in advance for its consideration.


Application GRANTED. The pretrial conference is adjourned
to May 14, 2021 at 1:00 p.m. The parties' joint letter is due                Respectfully submitted,
by May 6, 2021. The parties must appear for the conference
by dialing 888-363-4749, using the access code 3121171 and                   /s/ Kayasha B. Lyons
the security code 0078.                                                      Kayasha B. Lyons

SO ORDERED.



                                    4/30/2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
        cc:  All counsel of record (via ECF)
            ALKHOBAR • AMS TERDAM • ATL ANTA • BEIJ ING • B OS TON • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • COLU MBUS • DALL AS
            DETROIT • DUBAI • DÜSSELDORF • FRANKFUR T • HO NG KONG • HOUS TON • IRVINE • LONDON • LOS ANGELES • MADRID • MELBOURNE
            MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PAR IS • PER TH • PITTSB URGH • RIYADH
            SAN DIEGO • SAN FRANCISCO • SÃO PAULO • SHANGHAI • SILICO N VALLEY • SINGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTO N
